New World Fund, Inc. 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Vincent P. Corti Secretary January 4, 2013 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: New World Fund, Inc. File Nos.333-67455 and 811-09105 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 31, 2012 of the Registrant’s Post-Effective Amendment No. 22 under the Securities Act of 1933 and Amendment No. 23 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
